DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17-20 are indefinite because they improperly mix two statutory categories of invention, an apparatus and a method. The preamble of claim 17 purports to define the statutory category of the invention as a method, but the body of the claim 17 contains many structural details that appears  to define an apparatus. Claim 17 improperly claim both a method and an apparatus and thus is indefinite and invalid. Method claims 18-20 failed to recite active, positive method steps. Method claims 18-20 only recite structural details. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 9, 11-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Kohei et al. (JP H11148626 A) and Hasch et al. (US 2011/0305897A1).
Brancuzsky et al. disclose an apparatus for drying bulk goods, the apparatus comprising: at least one dryer 1; at least one hot gas generator 5, 28; and at least one first heat exchanger 4 configured to indirectly heat a vapor gas mixture for drying the bulk goods in the at least one dryer 1 (abstract), wherein said at least one first heat exchanger 4 is configured to be heated by exhaust gases produced by said at least one hot gas generator 5, 28 (abstract, Fig. 2); at least one branch line, upstream, downstream, and/or within the at least one first heat exchanger 4 (Figures 1-3, paragraph [0043], last 6 lines), the at least one branch line configured to branch off a partial flow of the vapor gas mixture and guide the partial flow of the vapor gas mixture to the at least one hot gas generator 5 (Figures 1-3, via partial vapor fan 10, paragraph [0043], last 6 lines); at least one line for the remaining partial flow of the vapor gas mixture, the at least one line for the remaining partial flow of the vapor gas mixture configured to guide the remaining partial flow to the at least one dryer 1 (Figures 1-3, line between 4 and 1); wherein said at least one hot gas generator 5, 28 comprises at least one fuel fired hot gas generator 28 (paragraph [0045] discloses boiler 28 is supplied with pre-heated combustion air and exhaust gases from the boiler 28 being directed to the heat-exchanger 19 (Fig. 3), therefore, the boiler 29 is considered as a hot gas generator which generates hot exhaust gas by combustion fuel) and a multi-fuel 16 17, 27 burner 5 in addition to the at least one solid fired hot gas generator 28; wherein the multi-fuel burner 5 allows the combustion of fossil fuels or dust-like solids (paragraph [0017], last 8 lines; paragraph [0035], last 4 lines); wherein the at least one fuel fired hot gas generator 28 and the multi-fuel burner 5 are arranged such that the at least one fuel fired hot gas generator 28 can be operated alternatively to the multi-fuel burner 5 (Fig. 3), wherein said at least one first heat exchanger 4 is arranged such that it can be heated by exhaust gases produced by the at least one fuel fired hot gas generator 28 (Fig. 3, see exhaust gases flow from 28, thru 29, 19, 6, 9,14, to 4) and by exhaust gases produced by the multi-fuel burner 5 (Fig. 3, see exhaust gases flow from 5 to 4). Wherein the at least one hot gas generator 5, 28 comprises at least one multi-fuel 16, 17, 27 burner 5 and at least one fuel fired hot gas generator 28; wherein the at least one multi-fuel burner 5 and the at least one fuel fired hot gas generator 28 are configured to be independent or in parallel (Fig. 3), said at least one multi-fuel burner 5 comprises a combustion chamber with a muffle 21 in which a fuel/combustion air mixture is ignited and burned, and a combustion chamber ceiling (paragraph [0021]); wherein said combustion chamber ceiling comprises at least one inlet for combustion air into the muffle 21 (Fig. 3, at top of muffle 21, paragraph [0044], last 5 lines), an outer nozzle ring (Fig. 3, at 30) configured to form an inlet for a cooling gas surrounding the muffle 21 (paragraph [0023]); and an inner nozzle ring configured to form an inlet for a cooling gas inside the muffle 21 (Fig. 3, paragraphs [0021], [0023]), the inner nozzle ring providing a laminar flow of cooling gas along the muffle 21, said inner nozzle ring and said outer nozzle ring are separately controlled (paragraph [0021]) and said inner nozzle ring is configured to be fed with gas exhausted by the at least one solid fired hot gas generator, with ambient air 13, 25, and/or with gas resulting from external production processes 16, 17, 27, 22, 23, 24 (Fig. 3). Wherein the inner nozzle ring and/or the outer nozzle ring comprises an entering angle of approximately 0 degrees to approximately 60 degrees (paragraph [0021]). Wherein said at least one hot gas generator 5 is configured to be fed with gases resulting from external production processes 16, 17, 27. Wherein said at least one hot gas generator 5 is configured to be supplied via the at least one branch line with a partial Page 5 ofl11Serial No. Not Yet AssignedApplication Filed: Herewith Attorney Docket No. 1671 3-3 (199P 2320)flow of the vapor gas mixture as primary,  secondary, and/or tertiary gas (Figures 1-3).  Wherein at least one third/additional heat exchanger 29 is provided, which is configured to indirectly heat a liquid (paragraph [0045]), said at least one third/additional heat exchanger is configured to be heated by said exhaust gases (Fig. 3). Wherein at least one regulable partial vapor fan 10 is in the at least one branch line (Figs. 1-3) configured to branch off a partial flow of the vapor gas mixture and guide the partial flow of the vapor gas mixture to the at least one hot gas generator 5 (Figs. 1-3).  Wherein a cleaning arrangement 3 is configured to clean the vapor gas mixture which is discharged from the at least one dryer, in particular at least one cyclone.  Wherein at least one drying vapor fan 8 is down-stream of the dryer 1 (Figs. 1-3). Wherein a metering device 12 is configured to regulate the water content in the dryer 1.  An arrangement for manufacturing of wooden material boards, the arrangement including the apparatus according to claim 1 as disclosed above, at least one crushing device, at least one drying device, and at least one pressing device (claim 29). Brancuzsky et al. also disclose a method for continuously drying bulk goods, in particular wood fibers and/or wood chips (abstract),in at least one dryer 1, which is supplied with bulk goods and through which a vapor gas mixture passes in a drying circuit (Figures 1-3), the method comprising: heating the vapor gas mixture indirectly via at least one first heat exchanger 4, the at least one first heat exchanger 4 configured to be heated by exhaust gases produced by at least one hot gas generator 5, 28 (Figures 1-3); guiding the vapor gas mixture to the at least one heat exchanger 4 in which the vapor gas mixture is heated (Figures 1-3); branching off at least a partial flow the vapor gas mixture, upstream, downstream, and/or within the at least one heat exchanger 4 (See Figures 1-3), the at least a partial flow of the vapor gas mixture to be conducted into the at least one hot gas generator 5 (Figures 1-3); wherein said at least one hot gas generator 5, 28 comprises at least one fuel fired hot gas generator 28, which the at least one hot gas generator 5 is fired with biomass (paragraph [0017]), and a multi-fuel burner 5 in addition to the at least one fuel fired hot gas generator 28, wherein the multi-fuel burner 5 allows the combustion of fossil fuels or dust-like solids (paragraph [0017], last 8 lines; paragraph [0035], last 4 lines); wherein the at least one fuel fired hot gas generator 28 and the multi-fuel burner 5 are arranged such that the at least one fuel fired hot gas generator 28 can be operated alternatively to the multi-fuel burner 5 (Fig. 3), wherein said at least one first heat exchanger 4 is arranged such that it can be heated by exhaust gases produced by the at least one fuel fired hot gas generator 28 (Fig. 3, see exhaust gases flow from 28, thru 29, 19, 6, 9,14, to 4) and by exhaust gases produced by the multi-fuel burner 5 (Fig. 3, see exhaust gases flow from 5 to 4). Brancuzsky et al. disclose the claimed invention except for the fuel for boiler 28 (which is considered as a hot gas generator) is a solid fuel, i.e. the boiler 28 is a solid fired hot gas generator, wherein the at least one solid fired hot gas generator allows the combustion of combustible organic material in any particular form and is enabled to combust solid materials, which cannot be combusted in the multi-fuel burner, without the need of the supplying with fossil fuels.  Kohei et al. teach a solid fired hot gas generator allows the combustion of combustible organic material in any particular form and is enabled to combust solid materials, which cannot be combusted in the multi-fuel burner, without the need of the supplying with fossil fuels (paragraphs [0001], [0002] discloses using wood materials such as wood chips, wood flour, and bark having different shapes, sizes, physical properties, as main fuels for boiler). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus and method of Brancuzsky et al. to substitute boiler (i.e. solid fired hot gas generator) of Kohei et al. for the boiler 28 of Brancuzsky et al. in order to save fuel cost and ensure stable and smooth operation of the solid fired hot gas generator (Kohei et al. paragraph [0005]). Brancuzsky also does not disclose wherein the at least one branch line is arranged such that the multi-fuel burner is supplied via the at least one branch line with a partial flow of the vapor gas mixture and that the at least one solid fired hot gas generator is supplied via the at least one branch line with a partial flow of the vapor gas mixture as secondary and/or tertiary gas. Hasch et al. disclose an apparatus comprising a dryer 16, at least one solid fired hot gas generator 12 and at least one multi-fuel 64 burner (Fig. 2, paragraph [0065]). Wherein at least one branch line (Fig. 2, vertical line between 62 and 58) is arranged such that the multi-fuel burner is supplied via the at least one branch line with a partial flow of the vapor gas mixture 34 and that the at least one solid fired hot gas generator 12 is supplied via the at least one branch line (Fig. 2, vertical line between 62 and 12) with a partial flow of the vapor gas mixture 34 as secondary and/or tertiary gas. Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the apparatus and method of Brancuzsky to arrange the at least one branch line such that the multi-fuel burner is supplied via the at least one branch line with a partial flow of the vapor gas mixture and that the at least one solid fired hot gas generator is supplied via the at least one branch line with a partial flow of the vapor gas mixture as secondary and/or tertiary gas as taught by Hasch et al. in order to use the exhausted vapor gas as combustion air for fuel burning thus entailing a fuel saving (Hasch et al. , paragraph [0030]). 
Claims 2, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Kohei et al. (JP H11148626 A) and Hasch et al. (US 2011/0305897A1) as applied to claims 1, 17 above, and further in view of Kobayashi et al. (US 2016/0209029) or Desellem et al. (US 2017/0350593).
 	 The apparatus of Brancuzsky et al. as modified by Kohei et al. and Hasch et al. as above includes all that is recited in claims 2, 18 except for said at least one solid fired hot gas generator is a grate fired hot gas generator, a fluidized bed combustion hot gas generator, and/or a stoker fired hot gas generator. Kobayashi et al. teach a solid fired hot gas generator is a grate fired hot gas generator, a fluidized bed combustion hot gas generator (paragraph [0017]). Desellem et al. tach a solid fired hot gas generator is a fluidized bed combustion hot gas generator, a stoker fired hot gas generator (paragraph [0037], boiler is considered as a hot gas generator). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the apparatus of Brancuzsky et al. to include a grate fired hot gas generator, a fluidized bed combustion hot gas generator, and/or a stoker fired hot gas generator as solid fired hot gas generator as taught by Kobayashi et al. or Desellem et al. in order to pursue an intended use and obtain a predictable combustion result. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Kohei et al. (JP H11148626 A) and Hasch et al. (US 2011/0305897A1) as applied to claim 1 as above, and further in view of Kimball (US 2008/0271335).
 	The apparatus of Brancuzsky et al. as modified by Kohei et al. and Hasch et al. as above includes all that is recited in claim 6 except for at least one hot gas cyclone is between the at least one hot gas generator and the at least one first heat exchanger so that the exhaust gases produced by said at least one hot gas generator are passed through the at least one hot gas cyclone.  Kimball teaches a concept of providing at least one hot gas cyclone 8 between at least one hot gas generator 4 and at least one heat exchanger 8 so that the exhaust gases produced by said at least one hot gas generator 4 are passed through the at least one hot gas cyclone 8 (Fig. 1, paragraphs [0035]-[037]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Brancuzsky et al. to include at least one hot gas cyclone is provided in between the at least one hot gas generator and the at least one heat exchanger so that the exhaust gases produced by said at least one hot gas generator are passed through the at least one hot gas cyclone as taught by Kimball in order to separate the particulate matter from the hot exhaust gases to form a flow of cleaned hot exhaust gas and to flow the cleaned hot gases to  the heat exchanger.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brancuzsky et al. (US 2011/0030235 A1) in view of Kohei et al. (JP H11148626 A) and Hasch et al. (US 2011/0305897A1) as applied to claim 1 as above, and further in view of Wiedmann et al. (US 5,237,757).
 	For claims 7-8, Brancuzsky et al. further disclose wherein at least one filter 6 is configured to clean the exhaust gases produced by said at least one hot gas generator 5, 28; wherein a hot gas generator 5 exhaust gas fan 9 is configured downstream of the at least one filter 6. However, Brancuzsky et al. as modified by Kohei et al. and Hasch et al. do not disclose downstream of said at least one filter, at least one second heat exchanger is configured to indirectly heat gases used as feeding air for said at least one hot generator, said at least one second heat exchanger is configured to be heated by said exhaust gases. Wiedmann et al. disclose an apparatus for drying bulk goods comprising downstream of at least one filter 16, at least one heat exchanger 17 is configured to indirectly heat gases 19 used as feeding air for said at least one hot gas generator 1, said at least one heat exchanger 17 is configured to be heated by said exhaust gases (Figure).  Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Brancuzsky et al. to include disclose downstream of said at least one filter, at least one second heat exchanger is configured to indirectly heat gases used as feeding air for said at least one hot generator, said at least one second heat exchanger is configured to be heated by said exhaust gases as taught by Wiedmann et al. in order to preheat the combustion air by exhaust gas to save energy. 

Response to Arguments
Applicant's arguments, see pages 9-13 of Remarks, filed 3/29/2022, regarding Brancuzsky reference have been fully considered but they are not persuasive. On pages 9-10 of remarks, the applicant argued that boiler is a device which only heats a gas. The examiner disagreed. Paragraph [0045] of Brancuzsky discloses boiler 28 is supplied with pre-heated combustion air and exhaust gases from the boiler 28 being directed to the heat-exchanger 19 (Fig. 3). As shown in Fig. 3, the exhaust gases 16, 17, 27 are guided via heating pot 26 to the boiler 28. Paragraph [0045] discloses the supply as combustion air is controlled via a heating port 26.  Therefore, it is clear that the exhaust gases 16, 17, 27 are supplied via heating pot 26 as combustion air to the boiler 28 and the boiler 28 is considered as a hot gas generator which generates hot exhaust gas by combustion fuel. The boiler 28 of Brancuzsky is not a device which only heats the supplied combustion air. On pages 11-12 of the remarks, the applicant argued that the burner 5 and the boiler 28 of the device of Brancuzsky are not arranged such that they can be operated alternatively and an alternative operation the boiler 28 and the burner 5 is not possible in the apparatus of Brancuzsky. The examiner disagreed. Fig. 3 of Brancuzsky clearly shows that the heat exchanger 4 can be heated by exhaust gases of the burner 5 and exhaust gases of the boiler arrangement 28. Fig. 3 shows the exhaust gases of the boiler arrangement 28 left the boiler 28, led through heat exchangers 29, 19, passed from filter 6 to fan 9, after passed fan 9, portion of the exhaust gases from the boiler is branched and drove by fan 14 to heat exchanger 4. Further, paragraph [0045] discloses that the heating pot 26 controls the supply of the combustion air. Even without the exhaust gas from the boiler 28, the burner  5 still receives combustion air from heating pot 26 to operate. Therefore, the boiler 28 and burner 5 of Brancuzsky can be operated alternatively. The applicant’s other arguments are moot in view of new ground rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY